UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1387


ROBERT V. RODGERS,

                Plaintiff - Appellant,

          v.

PREFERRED CAROLINAS REALTY, INC.; JAMES E. ALLEN, JR.; JIM
ALLEN GROUP, INC.; HARRY JAMES THORPE,

                Defendants – Appellees,

          and

RANDALL EICHORN; LISA EICHORN; W. SIDNEY ALDRIDGE; NICHOLLS
& CRAMPTON, PA,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00764-FL)


Submitted:   January 27, 2017               Decided:   February 2, 2017


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Hayes Hofler, III, HAYES HOFLER, PA, Durham, North Carolina,
for Appellant.   Bryan T. Simpson, Natalia K. Isenberg, TEAGUE,
CAMPBELL, DENNIS & GORHAM, L.L.P., Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Robert V. Rodgers appeals from the district court’s order

sua     sponte   granting      reconsideration     of    a     prior     order   and

entering summary judgment in favor of the Defendants as to all

of Rodgers’ claims.            We have reviewed the record included on

appeal, including the district court’s opinions, and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            In re Rodgers (Rodgers v. Preferred

Carolinas Realty, Inc.), No. 5:13-cv-00764-FL (E.D.N.C. Mar. 8,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented        in   the    materials

before    this   court   and    argument   would   not       aid   the   decisional

process.

                                                                           AFFIRMED




                                       3